Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Document JP2018-181943(A), submitted by applicant, discloses a radio frequency module M7 (see at least figure 10), comprising: a module board (see at least figure 2) including a first principal surface and a second principal surface on opposite sides of the module board; a transmission power amplifier PA2 disposed on the module board; a control circuit CU configured to control the transmission power amplifier PA2; a first transmission filter DPX1 and a second transmission filter DPX2; and a first switch SW2 configured to switch connection of an output terminal of the transmission power amplifier PA2 between the first transmission filter DPX1 and the second transmission filter DPX2.
Seki (US 2020/0343214) discloses a switch module 1 (see figure 2) comprising a switch 21 and a control circuit 26 for controlling operations of the switch 21, wherein the switch 21 and the control circuit 26 are located on a same surface.
Regarding independent claims 1, and 7, the prior art of record fail to disclose that the control circuit is disposed on the first principal surface, the first switch is disposed on the second principal surface, at least one of the first transmission filter and the second transmission filter are disposed on the second principal surface, and the one or more external-connection terminals are disposed on the first principal surface
Regarding dependent claims 2-6, and 8-12, they are allowed for similar reasons regarding independent claims 1 and 9 as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646